PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/926,633
Filing Date: 29 Oct 2015
Appellant(s): KWOK et al.



__________________
Paul T. Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112


Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 82, “plastic and/or polycarbonate” on the last line is unclear since polycarbonate is unclear since polycarbonate is a type of plastic. Thus, it is unclear which plastics are included or what is being claimed.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 41-71 and 73-83 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dryden (5,284,160) in view of Webb et al. (4,676,241) and Clerc (4,214,358).
Regarding claim 41, Dryden discloses a swivel connector system (figs. 1, 8) comprising first and second concentric air passageways (27, 29) concentric about a common axis (i.e. 
Dryden discloses a swivel connection (col. 6 lines 65-68) but does not specifically disclose a snap fit interlocking connection such that a thickness of each of the inner walls of the first and second connectors is equal to a combined thickness of the first and second inner coupling elements.  However, Webb discloses that the connectors of the swivel interlock via a snap-fit (col. 3 lines 49-55) such that a thickness of the walls of the first and second connectors (i.e. 19, 31) is equal to a combined thickness of the first and second inner coupling elements (i.e. 23, 33) (as shown the end connectors or approximately half the width of the walls).  It would 
The modified Dryden teaches (see figs. 4 and 5 of Webb) thickness of the walls of the first and second connectors (i.e. 19, 31) is equal to a combined thickness of the first and second inner coupling elements (i.e. 23, 33) (as shown the end connectors or approximately half the width of the walls)  but does not specifically disclose the respective inner walls maintain substantially constant thickness along the axis including across a transition between the first and second connectors where the first and second inner coupling elements are interlocked; and each of the first passage and the second passage comprises a substantially constant cross- section along its length so as to define a continuous and undisturbed flow along both the inside and the outside of the inner walls along the axis, including across the transition.  However, Clerc teaches in fig. 1 the walls (wall portions of parts A, B as shown in fig. 1) maintain substantially constant thickness along the axis (X-X’) including across a transition (C) between the first and second connectors at  a location where the first and second inner coupling elements are interlocked (as shown, the thickness of the walls is constant); and the inner passage comprises a substantially constant cross- section along its length (as shown, the cross section is constant) so as to define a continuous and undisturbed flow along both the inside and the outside of the walls (A, B) along the axis, including across the transition (as shown, fluid can flow undisturbed as the walls at the transition are flush and maintain width).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner and outer walls of the first and second connectors of the modified Dryden with a constant width and 
Regarding claim 42 and 53, Dryden discloses that the inner and outer walls of each of the first and second connectors (33, 41) include first and second concentric tubes that define first and second concentric air passageways that are isolated from each other (as shown in fig. 1, the outer walls define an outer conduit concentric and isolated with an inner conduit (29).
Regarding claim 43, Dryden discloses that the first tube (inner) is supported within the second tube (outer) by one or more supports 43, 90a, 90b).
Regarding claim 44, the modified Dryden discloses that the first connector is interlocked with the second connector by a circumferential rib (37) and groove (24, 51) arrangement (col. 3 lines 50-55 of Webb).
Regarding claim 45-47, Dryden discloses wherein the inner and outer coupling elements of the inner and outer walls of the first connector (33) are connected with the inner and outer coupling elements of the inner and outer walls of the second connector (41) by first and second connections location and the modified Dryden discloses the connection locations include circumferential rib (37) and groove (24, 51) arrangement (col. 3 lines 50-55 of Webb).
Regarding claim 48, Dryden discloses that the inner wall (33b) of the first connector and the outer wall (33a) of the first connector have free ends that are axially aligned with one another (as shown the ends in the tubes 27, 29 are axially aligned).
Regarding claim 49, Dryden discloses that the outer wall (82a) of the first connector and the outer wall of the second connector (85a) are substantially the same and the modified Dryden teaches (see fig. 4 of Webb) that the first portion (437) and second portion (47) have equal outside diameters.

Regarding claims 51 and 52, Dryden discloses wherein one of the first connector and the second connector is part of an elbow assembly (fig. 6; col. 3 lines 45-50) of a patient interface (col. 4 lines 15-20).
Regarding claim 54, Dryden discloses the inner wall (33b) of the first connector protrudes axially outward with respect to the outer wall (33a) of the first connector (as shown in fig. 8, the inner connector protrudes more on the right side)
Regarding claim 55, Dryden discloses, wherein the outer wall (33a) of the first connector protrudes axially outward with respect to the inner wall (33b) of the first connector (as shown in fig. 8, the inner connector protrudes more on the left side).
Regarding claim 56, the modified Dryden discloses (see figs. 4 and 5 of Webb) the first and second inner coupling elements (23, 33) extend parallel to one another and parallel to the axis (a shown the connectors extend horizontally).
Regarding claim 57, Dryden discloses outer coupling elements (ends of the outer walls) and the modified Dryden discloses (see figs. 4 and 5 of Webb) that the coupling elements (23, 33) extend parallel to one another and parallel to the axis (a shown the connectors extend horizontally).
Regarding claim 58, the modified Dryden teaches (see fig, 4 and 5 of Webb) wherein the first inner coupling element (33) has a diameter that is equal to and continuous with a diameter of the first air passage (along 27), and the modified Dryden teaches (see fig. 1 of Clerc) the diameter of the first inner coupling element (inner elements of C) and the first air passage (inner 
Regarding claim 59, the modified Dryden teaches (see figs, 4 and 5 of Webb) wherein the second inner coupling element (23) has a diameter that is equal to and continuous with a diameter of the second air passage (along 27), the diameter of the second inner coupling element (23) and the second air passage being equal to a diameter an inner wall (33) of the first connector (31).
Regarding claim 60, Dryden discloses first and second outer coupling elements (ends of the outer walls) and the modified Dryden teaches (see figs. 4 and 5 of Webb) wherein the coupling element (33) has a diameter that is equal to and continuous with the outer diameter of the second air passage (through 27), the diameter of the first coupling element (33) and the outer diameter of the second air passage being equal to an diameter of the outer wall  (23, 24)of the second connector (19).
Regarding claim 61, Dryden discloses first and second outer coupling elements (ends of the outer walls) and the modified Dryden teaches (see figs. 4 and 5 of Webb)   wherein the second coupling element (23) has a diameter that is equal to and continuous with a diameter of the second air passage (along 27), the diameter of the second coupling element (23) and the second connector being equal to a diameter of the first connector (31).
Regarding claim 62, Dryden discloses first and second outer coupling elements (ends of the outer walls) and the modified Dryden teaches (see figs. 4 and 5 of Webb) wherein a thickness of the outer wall of the first connector (portion 23) is equal to a thickness of the outer wall of the second connector (portion 33) and a combined thickness of the first and second outer 
Regarding claim 63, Dryden discloses first and second outer coupling elements (ends of the outer walls) and the modified Dryden teaches (see figs. 4 and 5 of Webb) wherein the inner wall of the first connectors (23) is flush with the inner wall of the second connectors (33), and the outer wall of the first connector (23) is flush with the outer wall of the second connector (as shown the connectors are flush with each other).
Regarding claim 64, Dryden discloses first and second outer coupling elements (ends of the outer walls) and the modified Dryden teaches wherein the first inner coupling element includes a groove to receive a rib of the second inner coupling element (col. 3 lines 50-55 of Webb)   and the second outer coupling element includes a groove to receive a rib of the first outer coupling element (col. 3 lines 50-55 of Webb).
Regarding claim 65, Dryden discloses first and second outer coupling elements (ends of the outer walls) wherein the first outer coupling element (distal end) has a surface that forms part of an outer diameter of the second air passage (as shown the wall forms the passage), and the second inner coupling element (proximal end) has a surface that forms part of an inner diameter of the second air passage (as shown the inner element helps surround and form the passage).
Regarding claim 66, Dryden discloses wherein the first inner coupling element (distal end) has a surface that forms part of a diameter of the first air passage (as shown the element helps surround and form the flow passage).
Regarding claim 67, Dryden discloses the first air passageway is a cylinder (as shown the passage is cylindrical) and the second air passageway is an annulus (as shown the second passages annular), and each of the first and second connector matches the shape of the cylinder 
Regarding claim 68, Dryden discloses the inside of the inner wall (33B) of the first connector and the inside of the inner wall (41b) of the second connector extend parallel to the axis (horizontal) and form a substantially continuous surface when the first and second inner coupling elements (35b) are connected (as shown, in fig. 1, the surfaces are parallel and continuous).
Regarding claim 69, the modified Dryden teaches (see fig. 1 of Clerc)  the outside of the  wall (A) of the first connector is disposed the same distance from the axis (X) as the outside of the wall (B) of the second connector  and wherein the inside of the wall (A) of the first connector is disposed the same distance from the axis (X) as the inside of the wall (B) of the second connector (as shown, inner and outer sides of walls A and B are the same distance from the axis on both sides).
Regarding claim 70, the modified Dryden teaches (see fig. 1 of Clerc) a first distance measured from the axis (X) to the outside of the wall (A) of the first connector is equal to a second distance measured from the axis (X) to the outside of the wall (B) of the second connector along the entire length of the axis (X), including across the transition (C).
Regarding claim 71, Dryden discloses a third distance from the outside of the inner wall (33b) of the first connector to the inside of the outer wall (33a) and a fourth distance measured from the outside of the inner wall (41b) of the second connector to the inside of the outer wall (41a) and the modified Dryden teaches (see fig. 1 of Clerc) the walls (A, B) of the first and second connectors are the same dimensions such that the third distance would be equal to the 
Regarding claims 73 and 74, the modified Dryden teaches (see fig. 1 of Clerc)   the first and second connectors (A, B) includes a connector section (C) and body sections (A, B), the connector section (C) having the coupling elements  (as shown the coupling elements extended in region C), such that the walls of the first connector (A) each having the same thickness along the entire circumference of the first body section (as shown, body section A includes constant thickness) and the walls  of the second connector (B) each having the same thickness along the entire circumference of the second body section (as shown, body section A includes constant thickness).
Regarding claims 75 and 76, Dryden discloses inner (33b, 41b) and outer walls (33a, 41a) of each connector and the modified Dryden discloses (see fig. 1 of Clerc) the walls of the first connector (A) along the connector section (C) are  flush with the walls of second connector (B) along the body sections (A, B), thereby forming a single surface parallel to the axis (as shown, the inner and outer surfaces are a parallel to the axis).
Regarding claim 77, Dryden discloses the first and second inner coupling element (35b) and first and second outer coupling elements (35a) and the modified Dryden teaches (see fig. 1 of Clerc) that the coupling elements each have substantially the same thickness(as shown, the coupling elements have substantially the same thickness).
Regarding claim 78, the modified Dryden teaches (see fig. 1 of Clerc) wherein the circumferential rib and groove arrangement includes a rib (projection) and a groove (recess), wherein in cross section, the rib includes a semi-circular projection (as shown the projection 
Regarding claim 79, Dryden teaches a swivel connection (col. 6 lines 65-68) of the inner and outer walls of the first connector and the modified Dryden teaches a rib and groove arrangement including one end with a rib and another end with a groove (col. 3 lines 49-55) but does not specifically disclose the inner wall of the first connector includes a groove and an outer wall of the first connector includes a rib.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner wall with the groove and the outer walls with the rib to provide the advantage of enhanced interlocking engagement less likely to be accidentally disengaged.  In addition, locating a rib in place of a groove in a rib and groove interlock would be considered a design consideration being well within an artisan’s skill and being able to perform equally well. 
Regarding claims 80 and 81, Dryden discloses inner (33b, 41b) and outer walls (33a, 41a) of each connector and the modified Dryden discloses (see fig. 1 of Clerc) the walls of the first connector (A) along the connector section (C) are  flush with the walls of second connector (B) along the body sections (A, B), thereby forming a single surface parallel to the axis (as shown, the inner and outer surfaces are parallel to the axis).
Regarding claim 82, Dryden substantially teaches the claimed invention except for the first connector and the second connector are constructed from plastic.  However, Webb teaches plastic (col. 2 line 15-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the connector from plastic as taught by Webb to provide the advantage of a lightweight and cost efficient manufacture.
.

 (2) Response to Argument
A. Webb does not Disclose the Thickness of the First Wall Equal to the Thickness of the Second Wall (Claim 41)
	Appellant argues on page 10 last paragraph through page 11 1st paragraph that Webb does not teach the thickness of the walls equals a combined thickness of the coupling elements.  Examiner respectfully disagrees. Figs. 4 and 5 of Webb show a thickness of the walls of the first and second connectors (i.e. 19, 31) is equal to a combined thickness of the first and second inner coupling elements (i.e. 23, 33) (as shown the end connectors or approximately half the width of the walls.  For example, fig. 4 shows the lower underside portion of tubes 19, 31 are narrower and are equal in width to the connectors, 23, 33 on that underside).  Annotated fig. 4 below shows thicknesses T1, T2, and T3 are approximately the same.

    PNG
    media_image2.png
    395
    577
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    603
    659
    media_image3.png
    Greyscale




B. Not Obvious to Combine Dryden, either alone or in combination, with Clerc because Clerc does not disclose rotation
Appellant argues on page 12 1st through page 14 1st paragraph that it would not be obvious to include Clerc because the connection of Clerc does not swivel, is not a double lumen tube, and does not or provide a snap connection.  However, Examiner notes that Dryden and Webb are relied on for those limitations.  Clerc is relied on for the connection design in which connecting portions lie flush.  Thus, the combination of Dryden, Webb, and Clerc teach these limitations as claimed.

C. Neither Dryden, Webb, nor Clerc, either alone or in combination, disclose constant cross-sections of a first and second passage
Appellant argues on page 15 1st paragraph that Clerc is not a dual lumen tube and would not modify Dryden to include a similar design of Clerc since Clerc uses metal parts.  Examiner 

D. Impermissible hindsight is used to combine Dryden, Webb, and Clerc
Appellant argues on page 17 1st paragraph that the modification requires the bends of Webb and therefore Clerc is improperly combined.  Examiner respectfully disagrees.  The rejection does not propose amending Dryden to include bends and turns but rather modifying the connecting portions of Dryden to include the design of the snap fit connectors.  The swivel of Webb provides enhanced snap fit swiveling allowing for enhanced user feedback and ease of use.  Thus, motivation is provided.

Ground II
Appellant argues on page 18 last paragraph that the references do not teach claim 59 as claimed.  Examiner respectfully disagrees.  As shown in figs. 4 and 5 of Webb, the second inner coupling element (23) has a diameter that is equal to and continuous with a diameter of the second air passage (along 27), the diameter of the second inner coupling element (23) and the second air passage being equal to a diameter an inner wall (33) of the first connector (31).  

Ground III
Appellant argues on page 19 last paragraph that the references do not teach claim 61.  Examiner disagrees as Webb teaches the second coupling element (23) has a diameter that is equal to and continuous with a diameter of the second air passage (along 27), the diameter of the second coupling element (23) and the second connector being equal to a diameter of the first connector (31). Further, Clerc teaches a constant width and cross section across the transition which can provide reduced tendency to snag on clothing and enhanced ease of use.  The connectors of the both the inner and outer walls are being modified in the rejection thereby providing the stated motivation and advantage.

Ground IV
Arguments by Appellant under this heading are similar to those presented above.  Thus, all arguments have been addressed above.

Ground V
Appellant argues on page 20 last paragraph that the connecting portions are not flush.  Examiner respectfully disagrees. Webb teaches in figs. 4 and 5 that the inner wall of the first connectors (23) is flush with the inner wall of the second connectors (33), and the outer wall of 

Ground VI
Appellant argues on page 21 last 2 paragraph that grooves S,O are conical. Examiner respectfully disagrees.  Clerc clearly shows rounded grooves S, O in a semi-circular manner. Clerc is not relied on for a snap fit connection.  Thus, Clerc teaches this limitation as claimed.

Ground VII
Appellant argues on page 22 last paragraph that it would not have been obvious to use the material in Webb.  Examiner respectfully disagrees.  One of ordinary skill in the art would recognize that manufacturing the connector of Dryden from plastic as taught by Webb would provide the advantage of a lightweight and cost efficient manufacture.  Thus, motivation is provided. 


Respectfully submitted,
/LaToya M Louis/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785       
                                                                                                                                                                                                 /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.